EX-10.2 4 f8k042415ex10ii_sinomercury.htm FORM OF LOCK-UP AGREEMENT.

Exhibit 10.2

 

LOCK-UP AGREEMENT

 

__________, 2015

 

[Shareholder Name]

[Shareholder Address]

 

Ladies and Gentlemen:

 

In connection with the Agreement and Plan of Reorganization (the “Merger
Agreement”), dated as of April 24, 2015, by and among Sino Mercury Acquisition
Corp. (“Surviving Pubco”), Wins Finance Holdings Inc. (“Holdco”), Wins Finance
Group Limited, (“Company”), and each of Wits Global Limited, Appelo Limited,
Glowing Assets Holdings Limited and Cosmic Expert Limited (each to be referred
to herein as the “undersigned”), and in order to induce the parties to
consummate the transactions contemplated by the Merger Agreement, the
undersigned agrees not to, either directly or indirectly, during the “Restricted
Period” (as hereinafter defined):

 

  (1) sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any Surviving Pubco Ordinary Shares (as defined in the Merger
Agreement), issued to the undersigned in connection with the Merger Agreement
(the “Restricted Securities”),

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise, or

 

  (3) publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities.

 

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending at 6:00 p.m. EST on the day
preceding the day that is twelve months after the Closing Date.

 

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities (i) to a
Permitted Transferee, (ii) by virtue of the laws of descent and distribution
upon death of the undersigned, or (iii) pursuant to a qualified domestic
relations order; provided, however, that such permissive transfers may be
implemented only upon the respective transferee’s written agreement to be bound
by the terms and conditions of this Lock-Up Agreement. As used in this
Agreement, the term “Permitted Transferee” shall mean: (x) the members or
shareholders of the undersigned or their “Immediate Family” (as hereinafter
defined); (y) an entity in which (A) the undersigned and/or its members or
shareholders beneficially own 100% of such entity’s voting and non-voting equity
securities, or (B) the undersigned and/or its members or shareholders are a
general partner and in which the undersigned and/or its members or shareholder’s
beneficially own 100% of all capital accounts of such entity; and (z) a
revocable trust established by a member of shareholder of the undersigned during
his or her lifetime for the benefit of such member or shareholder or for the
exclusive benefit of such member’s or shareholder’s Immediate Family. As used in
this Agreement, the term “Immediate Family” means a spouse, parent, lineal
descendants, the spouse of any lineal descendant, and brothers and sisters (or a
trust, all of whose current beneficiaries are members of an Immediate Family of
the subject member or shareholder of the undersigned).

 



 

 

 

Nothing in this Lock-Up Agreement shall prevent the establishment by the
undersigned of any contract, instruction or plan (a “Plan”) that satisfies all
of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act
of 1934, as amended; provided that it shall be a condition to the establishment
of any such Plan that no sales of the Company’s share capital shall be made
pursuant to such a plan prior to the expiration of the Restricted Period; and
provided, further, such a Plan may only be established if no public announcement
of the establishment or the existence thereof, and no filing with the U.S.
Securities and Exchange Commission or any other regulatory authority shall be
required or shall be made voluntarily by the undersigned, the Company or any
other person, prior to the expiration of the Restricted Period.

 

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released, from time to time, in whole or part from the terms hereof upon the
consent of a majority of the members of the Board of Directors of Surviving
Pubco. Further, notwithstanding the foregoing limitations, if the closing price
of Surviving Pubco Ordinary Shares equals or exceeds $13.00 per share (as
adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days during any 30-day trading period
after the Closing Date, the undersigned shall be permitted to sell up to 50% of
the Restricted Securities without regard to the Restricted Period.

 

Surviving Pubco hereby covenants to the undersigned that, in the event that any
of the Surviving Pubco Lock-Up Restrictions are amended, waived or otherwise
modified in a manner that makes the lock-up restrictions set forth herein more
restrictive to the undersigned than the Surviving Pubco Lock-Up Restrictions,
this Lock-Up Agreement shall be promptly amended by Surviving Pubco to be no
more restrictive to the undersigned than such amended, waived or modified
Surviving Pubco Lock-Up Restrictions. For the purposes of this paragraph, the
“Surviving Pubco Lock-Up Restrictions” means the lock-up restrictions applicable
to Surviving Pubco’s shareholders in those certain letter agreements between
such shareholders and Surviving Pubco, dated August 26, 2014, and that certain
Stock Escrow Agreement, dated August 26, 2014, by and among Surviving Pubco,
Continental Stock Transfer & Trust Company and the Surviving Pubco shareholders
party thereto.

 

The undersigned hereby authorizes Surviving Pubco’s transfer agent to apply to
any certificates representing Restricted Securities issued to the undersigned
the appropriate legend to reflect the existence and general terms of this
Lock-up Agreement.

 

All disputes arising under this Agreement shall be handled in accordance with
Sections 10.7 and 10.8 of the Merger Agreement.

 

EACH PARTY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON
BEHALF OF ITS EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Each party agrees that the prevailing party(ies) in any such action shall be
entitled to recover from the other party(ies) all of its reasonable attorneys’
fees and expenses relating to such action or proceeding and/or incurred in
connection with the preparation therefor.

 

[Signature page follows]

 



2

 

 

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT

 

    Signature           Name:           Address:              

 

Acknowledged and agreed:

 

SINO MERCURY ACQUISITION CORP.

 

By:     Name:     Title:    

 

 

3



 

 

 

 